DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 2, 5, 12-25, 27-40, 46-48, 50-53, and 55-72 are canceled.
Claims 1, 3-4, 6-11, 26, 41-45, 49, 54, and 73 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 26, and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0278689 to Gisselberg et al. “Gisselberg”, in view of U.S. Patent Application Publication No. 2010/0321015 to Susel et al. “Susel”, and further in view of U.S. Patent Application Publication No. 2006/0066498 to Abe et al. “Abe”.

Regarding claim 1, Gisselberg discloses a position sensor for a medical device (an implantable miniature resonating marker assembly, Paragraph 0036; Fig. 1, Ref. 10), the position sensor comprising:
a core (“ferromagnetic core”, Paragraph 0037; Fig. 1, Ref. 14) comprising a body (See Fig. 2, portion of core 14 that coil 12 is wrapped around) and a first projection extending from the body, the first projection providing a location for an electrical connection [a recessed endcap of the core (Fig. 10, 11; par. 0078). The endcap has two projections that provides a location for an electrical connection]; and
a coil surrounding the body (“a coil 12 wound around a ferromagnetic core 14 to form an inductor”, Paragraph 0037; Fig. 1, Ref. 12), wherein:
the coil is configured to signal when subject to a magnetic field (“The excitation source 22, in one embodiment, generates a magnetic field 24 at a selected frequency that substantially matches the resonant frequency of the specifically tuned marker assembly 10. When the marker assembly 10 is excited by the magnetic field 24, the signal element 18 generates a response signal at the resonant frequency 90 degrees out of phase with the magnetic field”, Paragraph 0038; wherein the signal element includes the coil, Paragraph 0038).
However, Gisselberg does not explicitly disclose the coil is configured to generate a voltage and the first projection comprises a first landing area adapted and arranged for electrical connection of the first projection to a coil lead wire for locating an electrical connection of the coil.
Susel teaches wherein the coil is configured to generate a voltage when subject to a magnet field (“The magnetic fields generated by location pads 34 induce currents in the position sensors of the sensor units fitted into tool 24 and implants 26.  In response to the induced currents (or corresponding voltages), signal processing and transmitter circuits in each sensor unit generate and transmit position signals that are indicative of the location and orientation of the implant or tool”, Paragraph 0048; wherein the sensor comprises a sensor coil and power coil that can be wound together and overlapped and would read as a singular coil, Paragraph 0052) and the first projection (“flanges 72”, Paragraph 0053; Fig. 3A and 3B, Ref. 72) comprises a first landing area (“metal terminal pads 70”, Paragraph 0053; Fig. 3A and 3B, Ref. 70) adapted and arranged for electrical connection of the first projection to a coil lead wire for locating an electrical connection of the coil (“Wire ends 79 of each of the coils are then soldered to appropriate points on terminal pads 70, thus electrically coupling the coil wires to pads on the bottom of flanges 72”, Paragraph 0055), wherein the first projection extends proximally from the body and the coil (See Fig. 3A and B, Ref. 72, specifically the flanges 72 extend away from the body, Ref. 54, and the coil 78; wherein as seen in Fig. 6, when the coil assembly is mated to the base 112 of a connector 106, the flange 72 is at the proximal end; therefore this reads wherein the first projection extends proximally from the body and the coil). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gisselberg's invention wherein the coil is configure to generate a voltage and the first projection comprises a first landing area adapted and arranged for electrical connection of the first projection to a coil lead wire for locating an electrical connection of the coil, wherein the first projection extends proximally from the body and the coil, as taught by Susel, in order to connect the wire ends of each of the coil to the terminal pads, thus electrically coupling the coil wires to pads on the bottom of the projection (Susel, Paragraph 0055) and so that a voltage can be generated that correspond to a position signal that indicates the location and orientation of the tool (Paragraph 0048), when the coil is mated to the tool.  
However, the modifications of Gisselberg and Susel do not disclose wherein the first projection is configured to concentrate the magnetic field into the coil and increase the voltage.  
Abe teaches in a similar field of endeavor of an antenna that includes a rod-like core and a coil (Abstract).  Abe teaches wherein the first projection (end portions of the core, Paragraph 0123, wherein the end portions can have protrusions or end surface such as seen in Fig. 8, Refs. 510B and 510C) is configured to concentrate the magnetic field into the coil and increase the voltage (Paragraph 0118, and 0123).  Abe teaches when this antenna 200 is placed in a signal magnetic field in such a manner that an axial line of the coil 220 is parallel to a magnetic field direction, as shown in FIG. 5A, a signal magnetic flux M1 is concentrated on the core 210 with the coil (Paragraph 0118).  Additionally, since the winding number of the coil 220 in the central portion 210A is larger than that in each end portion 210c of the core 210, a magnetic flux density increases toward the center 210D, the induced electromotive force (reception voltage) generated in the center 210D can be increased more, and a reception sensitivity of the antenna 200 can be raised (Paragraph 0123).    	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Gisselberg and Susel, wherein the first projection is configured to concentrate the magnetic field into the coil and increase the voltage, as taught by Abe, in order to increase the sensitivity of the coil (Abe, Paragraph 0123).

Regarding claim 3, the modifications of Gisselberg, Susel, and Abe disclose all the features of claim 1 above.
Gisselberg further discloses wherein the core comprises a high-permeability material (“the core 14 is a material having a relative permeability greater than 1, such as a ferromagnetic material”, Paragraph. 0041).

Regarding Claim 4, the modifications of Gisselberg, Susel, and Abe disclose all the features of claim 1 above.
Gisselberg further teaches wherein the first projection is integrally formed as part of the core [ferromagnetic core of a miniature resonating marker assembly in accordance with an alternate embodiment, the core having a recess that receives a capacitor (Fig. 10; par. 0025). The endcap has two projections as part of the core].  

Regarding Claim 6, the modifications of Gisselberg, Susel, and Abe disclose all the features of claim 1 above.  
Gisselberg further teaches the position sensor of claim 1, further comprising a conductive element on the first projection, and wherein the coil is electrically connected to the conductive element (“Once the capacitor is structurally secured in the recessed endcap, the coil lead wires may be readily soldered to the capacitor terminals”, Paragraph 0082; This is interpreted as the coil lead terminating on the capacitor which is connected to the endcap that has two projections).

Regarding claim 26, Gisselberg discloses a position sensor for a medical device an implantable miniature resonating marker assembly, Paragraph 0036; Fig. 1, Ref. 10), the position sensor comprising:
a core (“ferromagnetic core”, Paragraph 0037; Fig. 1, Ref. 14) comprising a body See Fig. 2, portion of core 14 that coil 12 is wrapped around) and a first projection extending from the body, the first projection providing a location for an electrical connection [a recessed endcap of the core (Fig. 10, 11; par. 0078). The endcap has two projections that provides a location for an electrical connection], wherein the core comprises a high-permeability material (“the core 14 is a material having a relative permeability greater than 1, such as a ferromagnetic material”, Paragraph. 0041); and
a coil surrounding the body (“a coil 12 wound around a ferromagnetic core 14 to form an inductor”, Paragraph 0037; Fig. 1, Ref. 12), wherein the coil is configured to generate a signal when subject to a magnetic field (“The excitation source 22, in one embodiment, generates a magnetic field 24 at a selected frequency that substantially matches the resonant frequency of the specifically tuned marker assembly 10. When the marker assembly 10 is excited by the magnetic field 24, the signal element 18 generates a response signal at the resonant frequency 90 degrees out of phase with the magnetic field”, Paragraph 0038; wherein the signal element includes the coil, Paragraph 0038).  
However, Gisselberg does not explicitly disclose the coil is configured to generate a voltage when subject to the magnetic field, and wherein the first projection extends proximally from the body and the coil.
Susel teaches wherein the coil is configured to generate a voltage when subject to a magnet field (“The magnetic fields generated by location pads 34 induce currents in the position sensors of the sensor units fitted into tool 24 and implants 26.  In response to the induced currents (or corresponding voltages), signal processing and transmitter circuits in each sensor unit generate and transmit position signals that are indicative of the location and orientation of the implant or tool”, Paragraph 0048; wherein the sensor comprises a sensor coil and power coil that can be wound together and overlapped and would read as a singular coil, Paragraph 0052).
Additionally, Susel teaches a first projection (“flanges 72”, Paragraph 0053; Fig. 3A and 3B, Ref. 72), wherein the first projection extends proximally from the body and the coil (See Fig. 3A and B, Ref. 72, specifically the flanges 72 extend away from the body, Ref. 54, and the coil 78; wherein as seen in Fig. 6, when the coil assembly is mated to the base 112 of a connector 106, the flange 72 is at the proximal end; therefore this reads wherein the first projection extends proximally from the body and the coil).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gisselberg's invention wherein the coil is configure to generate a voltage and wherein the first projection extends proximally from the body and the coil, as taught by Susel, in order so that a voltage can be generated that correspond to a position signal that indicates the location and orientation of the tool (Paragraph 0048), when the coil is mated to the tool via the projections that extend from the body and coil.  
However, the modifications of Gisselberg and Susel do not disclose wherein the first projection is configured to concentrate the magnetic field into the coil and increase the voltage.  
Abe teaches wherein the first projection (end portions of the core, Paragraph 0123, wherein the end portions can have protrusions or end surface such as seen in Fig. 8, Refs. 510B and 510C) is configured to concentrate the magnetic field into the coil and increase the voltage (Paragraph 0118, and 0123).  Abe teaches when this antenna 200 is placed in a signal magnetic field in such a manner that an axial line of the coil 220 is parallel to a magnetic field direction, as shown in FIG. 5A, a signal magnetic flux M1 is concentrated on the core 210 with the coil (Paragraph 0118).  Additionally, since the winding number of the coil 220 in the central portion 210A is larger than that in each end portion 210c of the core 210, a magnetic flux density increases toward the center 210D, the induced electromotive force (reception voltage) generated in the center 210D can be increased more, and a reception sensitivity of the antenna 200 can be raised (Paragraph 0123).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Gisselberg and Susel, wherein the first projection is configured to concentrate the magnetic field into the coil and increase the voltage, as taught by Abe, in order to increase the sensitivity of the coil (Abe, Paragraph 0123).

Regarding Claim 41, the modifications of Gisselberg, Susel, and Abe disclose all the features of claim 26 above.
Gisselberg further discloses a channel in the first projection [a groove formed in the outer surface of the endcap (Paragraph 0085)].

Regarding Claim 42, the modifications of Gisselberg, Susel, and Abe disclose all the features of claim 26 above.
Gisselberg further discloses wherein the core further comprises a second projection extending from the body [a recessed endcap of the core (Fig. 10, 11; Paragraph 0078). The endcap has two projections].

Regarding Claim 43, the modifications of Gisselberg and Abe disclose all the features of claim 26 above.
Gisselberg further teaches wherein the coil further comprises a wire winding (“As shown in FIG. 3, the coil 12 is formed by a large number of windings 30 wound onto the core's central portion 28 so that each winding is immediately adjacent to all of its nearest neighbors”, Paragraph 0042).  

Regarding Claim 44, the modifications of Gisselberg, Susel, and Abe disclose all the features of claim 26 above.
Gisselberg further teaches wherein the coil further comprises a lead which terminates on the first projection [Once the capacitor is structurally secured in the recessed endcap, the coil lead wires may be readily soldered to the capacitor terminals (Paragraph 0082). This is interpreted as the coil lead terminating on the capacitor which is connected to the endcap that has two projections].

Claims 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gisselberg, in view of Susel, and further in view of Abe, as applied to claim 6 above, and further in view of U.S. Patent Application Publication No. 2011/0166455 to Cully et al. “Cully”.

Regarding claim 7, the modifications of Gisselberg, Susel, and Abe disclose all the features of claim 6 above.
However, the modifications of Gisselberg, Susel, and Abe do not disclose an insulating layer between the first projection and the conductive element.  
Cully teaches an insulating layer between the first projection and the conductive element (“The first portion of the electrical interconnection member disposed within the enclosed volume may include additional layers of insulation relative to the second portion”, Paragraph 0459; Fig. 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the modified the system as described by Gisselberg, Susel, and Abe, with the teachings of Cully and have an insulation layer between the projection (i.e. second portion) and the conductive element (i.e. electrical interconnection member). By doing so, the insulation layer may provide protection against wear due to the electrical interconnection member contacting other components (Cully, Paragraph 0459).

Regarding claim 11, the modifications of Gisselberg, Susel, Abe disclose all the features of claim 6 above.
However, the modifications of Gisselberg, Susel, Abe do not explicitly teach the position sensor of claim 1, wherein the core further comprises an internal lumen extending through the body along a core longitudinal axis. 
Cully teaches the core further comprises an internal lumen extending through the body along a core longitudinal axis [The helically disposed first portion 5312 of the electrical interconnection member 5311 may be disposed such that a volume within the helically disposed first portion 5312 may contain a tube or other component with a lumen therethrough or other appropriate component (Fig. 53; Paragraph. 0462)]
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as described by Gisselberg, Susel, and Abe, with the teachings of Cully and have the core (i.e. the volume) that the coil (i.e. the helically disposed interconnection member) wraps around to have a lumen that extends through the core body's longitudinal axis, in order so that the insulation layer may provide protection against wear due to the electrical interconnection member contacting other components (Cully, Paragraph 0459).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gisselberg, in view of Susel, and further in view of Abe, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0113729 to Burg et al. “Burg”.

Regarding claim 8, the modifications of Gisselberg, Susel, and Abe disclose all the features of claim 1 above.  
However, the modifications of Gisselberg, Susel, and Abe do not disclose wherein the first projection further comprises a first side and a second side and wherein a conductive path extends from the first side to the second side.  
Burg teaches the first projection further comprises a first side and a second side and wherein a conductive path extends from the first side to the second side [the conductive traces [ ... ] runs along the first upper side [ ... ] then passes through the insulator or base layer and runs along the second lower side. The vias extend transversely through the base layer to connect the conductive trace from the first upper side to the second lower side (Fig. 24A; Paragraph 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as described by Gisselberg, Susel, and Abe, wherein the first projection further comprises a first side and a second side and wherein a conductive path extends from the first side to the second side, as taught by Burg, in order so that the projection can consist of a flexboard that bend along a longitudinal axis of a body while attaching various electrical components such as amplifier or tracking coils (Burg, Paragraph 0105).

Regarding claim 9, the modifications of Gisselberg, Susel, Abe, and Burg disclose all the features of claim 8 above.  
Burg further teaches wherein the coil is electrically connected to the conductive path [the conductive traces [ ... ] runs along the first upper side [ ... ] then passes through the insulator or base layer and runs along the second lower side. The vias extend transversely through the base layer to connect the conductive trace from the first upper side to the second lower side (Fig. 24A; Paragraph 0106). Multiple coils can be located along the length of the flexible circuit (Paragraph 0105)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as described by Gisselberg, Susel, Abe, and Burg, wherein the coil is electrically connected to the conductive path, as further taught by Burg, so that the projection can consist of a flexboard that bend along a longitudinal axis of a body while attaching various electrical components such as amplifier or tracking coils (Burg, Paragraph 0105).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gisselberg, in view of Susel, further in view of Abe, further in view of Burg, as applied to claim 8 above, and further in view of Cully.

Regarding claim 10, the modifications of Gisselberg, Susel, Abe, and Burg disclose all the features of claim 8 above.  
However, the modifications of Gisselberg, Susel, Abe, and Burg do not disclose an insulating layer between the first projection and the conductive element.
Cully teaches the position sensor of claim 8, further comprising an insulating layer between the first projection and the conductive element [The first portion of the electrical interconnection member disposed within the enclosed volume may include additional layers of insulation relative to the second portion (Fig. 53; Paragraph 0459)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as described by Gisselberg, Susel, Abe, and Burg, wherein the position sensor further comprises an insulating layer between the first projection and the conductive element, as taught by Cully, so that the insulation layer may provide protection against wear due to the electrical interconnection member contacting other components (Cully, Paragraph 0459).  

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gisselberg, in view of Susel, and further in view of Abe, as applied to claim 26 above, and further in view of Cully.
Regarding claim 45, the modifications of Gisselberg, Susel, and Abe disclose all the features of claim 26 above.
However, the modifications of Gisselberg, Susel, and Abe do not disclose wherein the coil comprises flexible printed circuitry.
Cully teaches the coil comprises flexible printed circuitry [a helically disposed electrical interconnection member and a flexboard (a flexible/bendable electrical member) [Fig. SF; Paragraph 0271 and 0369].
It would have been obvious to one of ordinary skilled in the art before the effective filing date to have modified the system as described by Gisselberg, Susel, and Abe, wherein the coil comprises flexible printed circuitry, as taught by Cully, in order to have the coil be bendable or flexible (Cully, Paragraph 0026) for use in a catheter (Cully, Paragraph 0271).

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gisselberg, in view of Susel, and further in view of U.S. Patent Application Publication No. 2016/0310041 to Jenkins et al. “Jenkins”.

Regarding claim 49, Gisselberg disclose a position sensor (an implantable miniature resonating marker assembly, Paragraph 0036; Fig. 1, Ref. 10) comprising:
a core (“ferromagnetic core”, Paragraph 0037; Fig. 1, Ref. 14) comprising a body (See Fig. 2, portion of core 14 that coil 12 is wrapped around) and a first projection extending from the body, the first projection providing a location for an electrical connection [a recessed endcap of the core (Fig. 10, 11; Paragraph 0078) between the first projection and a lead wire of the position sensor]; and 
a coil surrounding the body (“a coil 12 wound around a ferromagnetic core 14 to form an inductor”, Paragraph 0037; Fig. 1, Ref. 12), wherein the coil is configured to generate a signal when subject to a magnetic field (“The excitation source 22, in one embodiment, generates a magnetic field 24 at a selected frequency that substantially matches the resonant frequency of the specifically tuned marker assembly 10. When the marker assembly 10 is excited by the magnetic field 24, the signal element 18 generates a response signal at the resonant frequency 90 degrees out of phase with the magnetic field”, Paragraph 0038; wherein the signal element includes the coil, Paragraph 0038).
However, Gisselberg does not explicitly disclose the coil generates a voltage and the electrical connection is between the first projection and a lead wire of the position sensor. 
Susel teaches wherein the coil is configured to generate a voltage when subject to a magnet field (“The magnetic fields generated by location pads 34 induce currents in the position sensors of the sensor units fitted into tool 24 and implants 26.  In response to the induced currents (or corresponding voltages), signal processing and transmitter circuits in each sensor unit generate and transmit position signals that are indicative of the location and orientation of the implant or tool”, Paragraph 0048; wherein the sensor comprises a sensor coil and power coil that can be wound together and overlapped and would read as a singular coil, Paragraph 0052) and the electrical connection (“metal terminal pads 70”, Paragraph 0053; Fig. 3, Ref. 70) is between the first projection (“flanges 72”, Paragraph 0053; Fig. 3, Ref. 72) and a lead wire of the position sensor (“Wire ends 79 of each of the coils are then soldered to appropriate points on terminal pads 70, thus electrically coupling the coil wires to pads on the bottom of flanges 72”, Paragraph 0055).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gisselberg's invention wherein the coil generates a voltage and the electrical connection is between the first projection and a lead wire of the position sensor, as taught by Susel, in order to connect the wire ends of each of the coil to the terminal pads, thus electrically coupling the coil wires to pads on the bottom of the projection (Susel, Paragraph 0055) and so that a voltage can be generated that correspond to a position signal that indicates the location and orientation of the tool (Paragraph 0048). 
However, the modifications of Gisselberg and Susel do not explicitly disclose a medical device configured for diagnosis or treatment of a tissue within a body, the medical device comprising the following: 
an elongate member configured to be received within the body, the elongate member having a proximal end and a distal end;
a position sensor disposed within the elongate member proximate the distal end of the elongate member, 
wherein the medical device comprises a receptacle into which the first projection is disposed; and
a conductor disposed within the elongate member extending from the position sensor to the proximal end of the elongate member.  
Jenkins teaches a medical device (“dilation catheter system”, Fig. 1, Ref. 10; wherein the dilation catheter system comprises a dilation catheter 20, guide catheter 30, inflator 40, and guidewire 50, Paragraph 0036) configured for diagnosis or treatment of a tissue within a body (“dilate the ostium of a paranasal sinus”, Paragraph 0036, the medical device comprising the following: 
an elongate member (guidewire, Fig. 1, Ref. 50 or Fig. 11, Ref. 500; guidewire is an elongate member) configured to be received within the body (See Figs. 7B-7E, guidewire 50 is positioned in the maxillary sinus, Paragraph 0016), the elongate member having a proximal end and a distal end (See Fig. 1, guidewire 50 has two ends that’s read on a proximal and distal end, wherein the distal portion/end is positioned in the maxillary sinus, Paragraph 0016);
a position sensor (navigation coil, see Fig. 11, Ref. 510) disposed within the elongate member proximate the distal end of the elongate member (See Fig. 11, navigation coil 510 is disposed within guidewire 500, proximate the distal tip member 504 of the guidewire 500), 
wherein the medical device comprises a receptacle into which the first projection is disposed (See Fig. 11, navigation coil 510 is wrapped around a support tube 530, also see Paragraph 0087, wherein the proximal end of the support tube 530, i.e. the proximal area of support tube 530 without the coil, is a projection that is received by a space formed by the outer coil 502; this reads on a receptacle in which the first projection is disposed; and
a conductor (navigation cable, Fig. 11, Ref. 512; wherein the navigation cable transmits signal from the navigation coil to the image guidance system, Paragraph 0085, which would read on a conductor) disposed within the elongate member (See Fig. 11, navigation cable 512 is disposed within guidewire 500) extending from the position sensor to the proximal end of the elongate member (“Navigation cable 512 is coupled with the proximal end of navigation coil”, Paragraph 0085; wherein the navigation cable extends through the guidewire to the connector hub that is at the proximal end of the guidewire, Paragraph 0085)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Gisselberg and Susel, the position sensor is part of a medical device configured for diagnosis or treatment of a tissue within a body, the medical device comprising the following: an elongate member configured to be received within the body, the elongate member having a proximal end and a distal end; a position sensor disposed within the elongate member proximate the distal end of the elongate member, wherein the medical device comprises a receptacle into which the first projection is disposed; and a conductor disposed within the elongate member extending from the position sensor to the proximal end of the elongate member, as taught by Jenkins, in order to be able to determine the location of the distal end of the guidewire within a three dimensional space (Jenkins, Paragraph 0054), using the position sensor of Gisselberg, that is of minimal size, such as that disclosed by Gisselberg with maximal signal strength for easier detection (Gisselberg, Paragraph 0050).  Additionally, the medical device comprising a receptacle into which the first projection is disposed allows the core or support structure that supports the navigation/position coil to provide further structural integrity to the navigation coil, reducing the likelihood that the coil will be damaged (Jenkins, Paragraph 0088).  

Claim 54 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gisselberg, in view of Susel, further in view of Jenkins, as applied to claim 49 above, and further in view of Cully.

Regarding claim 54, the modifications of Gisselberg, Susel, and Jenkins disclose all the features of claim 49 above, including a conductive element on the first projection.
However, the modifications of Gisselberg, Susel, and Jenkins do not disclose wherein the coil and the conductor are each electrically connected to the conductive element to conduct the voltage induced in the position sensor to the proximal end of the medical device.
Cully teaches of a deflectable member with a case that can connect and fit around any appropriate hinge and catheter body [Fig. 69A-C; Paragraph 0557]. The first portion of the electrical interconnection member may be operable to electrically interconnect members within the deflectable member to electrical conductors in a catheter to which the deflectable member is attached.
It would have been obvious to those skilled in the art before the effective filing date to modify the system as described by Gisselberg, Susel, and Jenkins, wherein the coil and the conductor are each electrically connected to the conductive element to conduct the voltage induced in the position sensor to the proximal end of the medical device, in order to provide power throughout the system for operating the device (Cully, Paragraph 0562).

Regarding claim 73, the modifications of Gisselberg, Susel, and Jenkins discloses all the features of claim 49 above, including a conductive element on the first projection.
However, the modifications of Gisselberg, Susel, and Jenkins do not disclose wherein the coil is electrically connected to the conductive element, and wherein the medical device comprises a receptacle and a conductive element within the receptacle, and wherein the first projection is adapted to be plugged into the receptacle of the medical device, and wherein the conductive element of the medical device makes electrical contact with the conductive element on the first projection when the first projection is plugged into the receptacle of the medical device.   
Cully teaches of a deflectable member with a case that can connect and fit around any appropriate hinge and catheter body [Fig. 69A-C; Paragraph 0557]. The first portion of the electrical interconnection member may be operable to electrically interconnect members within the deflectable member to electrical conductors in a catheter to which the deflectable member is attached.  The first portion may also serve as a tether [Fig. 69A-B; Paragraph 0558].
It would have been obvious to those skilled in the art before the effective filing date to modify the system as described by Gisselberg, Susel, and Jenkins, wherein the coil is electrically connected to the conductive element, and wherein the medical device comprises a receptacle and a conductive element within the receptacle, and wherein the first projection is adapted to be plugged into the receptacle of the medical device, and wherein the conductive element of the medical device makes electrical contact with the conductive element on the first projection when the first projection is plugged into the receptacle of the medical device, in order to provide power throughout the system for operating the device (Cully, Paragraph 0562).

Response to Arguments
Applicant's arguments filed 03/25/2022, with respect to claims 1, 3-4, 6-11, 26, and 41-455 have been fully considered but they are not persuasive. 
	Regarding the 35 U.S.C. 103 rejection for claim 1, Applicant argues on Pages 6-9 of Arguments that the combination of prior art Gisselberg, Susel, and Abe do not teach the newly amended limitation “wherein the first projection extends proximally from the body and the coil and is configured to concentrate the magnetic field into the coil and increase the voltage”. 
	The examiner notes that the newly amended limitation is partly an incorporation of claim 2 that has now been canceled, which states that “the first projection is configured to concentrate the magnetic field into the coil and increase the voltage”.  However, the new amended limitation also states that “the first projection extends proximally from the body and the coil”, which is a new claim limitation that had not been previously considered.
	Applicant argues on Pages 8-9 of arguments that the protrusions 510B and 510 C of Abe do not extend proximally from the body and the coil and that one of ordinary skill in the art would not combine the teachings of Abe with Gisselberg, because there is no teaching or motivation of forming the projections of Gisselberg, out of a material that would concentrate the magnetic field into the coil.
The examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant does not take into account the entirety of the combination of Gisselberg, Susel, and Abe.
	As disclosed above in the current 35 U.S.C. 103 rejection section, Susel teaches a first projection that extends proximally from the body and the coil, i.e. the flanges 72, which provides landing area or terminal pads for the coil, and also are used for mounting the coil assembly.  Therefore, it would be obvious to modify the projection of Gisselberg with the teachings of Susel to provide electrical contacts for the coil and a mechanism for mounting the coil assembly to a connector of a medical tool.
	Abe teaches geometrical configuration of the projections of protrusions, such that the winding number of the coil in the center is larger than that at the ends where the protrusions are located would result in the voltage being increased.  Therefore, it would be obvious to further modify the projections of Gisselberg, in view of Susel, based on the teachings of Abe such as that the winding number of coil in the center is larger than that at the ends, to increase the voltage, which as Abe stated (Paragraph 0123) increases sensitivity.  
	Therefore, for the reasons above, Applicant’s arguments for claim 1 are not persuasive.  Claims 3-4, 6-11 remain rejected for at least the reason that they inherit the deficiencies of claim 1.  Applicant’s arguments for independent claim 26, is similar to claim 1.  Therefore claim 26 is remains rejected for the same reasons.  Claims 41-45 remain rejected for at least the reason that they inherit the deficiencies of claim 26.  
Applicant’s arguments with respect to claim(s) 49, 54, and 73 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically, Applicant argues the prior art combination of Gisselberg, Susel, and Besz do not teach all the elements of claim 49, including the newly amended limitation of “wherein the medical device comprises a receptacle into which the first projection is disposed”.  Prior art to Besz has been replaced with new prior art to Jenkins, such that the combination of Gisselberg, Susel, and Jenkins addresses all the limitations of amended claim 49.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793